                   Case 3:18-cr-00171-SRU Document 42 Filed 04/24/19 Page 1 of 3


AO 472 (Rev. 09/16) Order of Detention Pending Trial



                                         UNtrpn SrarBs Drsrnrcr CoURT
                                                                     for the
                                                           District of Connecticut

                      United States of America
                                                                        )
                                                                        )
                            Arber lsaku                                 )      CaseNo.      3:18-cr-00171-SRU
                                                                        )                                        t/
                              Defendant                                 )

                                         ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

     Upon the

               E Motion of the Government              attorney pursuant to 18 U.S.C. g 3142(f)(1), or
               û Motion of the Government or Court's              own motion pursuant to l8 U.S.C. ç 3142(Ð(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's hndings of fact
and conclusions of law, as required by 18 U.S.C. $ 3142(Ð, in addition to any other findings made at the hearing.

                             Part   II   - Findings of Fact and Law as to Presumptions under $ 31a2(e)

  il A. Rebuttable Presumption Arises Under 18 U.S.C. $ 31a2(e)(2) (previous viotator)t                 There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met;
           fl (1) the defendant is charged with one of the following crimes described in l8 U.S.C. g 31a2(f)(1):
                t (a) a crime of violence, a violation of l8 U.S.C. $ 1591, or an offense listed in 18 U.S.C.
                      $ 2332b(gX5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed;                or
                  t   (b) an offense for which the maximum sentence is life imprisonment or death; or
                  Í (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                    Controlled Substances Act (21 U.S.C. $$ 801-904), the Controlled Substances Import and Export Act
                    (21 U.S.C. $$ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. gg 70501-70508); or
                 I (d) any felony if such person has been convicted oftwo or more offenses described in subparagraphs
                    (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                    described in subparagraphs (a) through (c) ofthis paragraph ifa circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                 Û(e) any felony that is not otherwise a crime of violence but involves:
                    (i) a minor victim; (ii) the possession of a fìrearm or destructive device (as defined in 18 U.S.C. g 921);
                    (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. g 2250; and
           Í the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
              (2)
              $ 3142(Ð(l), or of a State or local offense that would have been such an offense if a circumstance giving rise
              to Federal jurisdiction had exísted; ønd
           11 (3) the offense described in paragraph (2) above for which the defendant has been convicted was
              committed while the defendant was on release pending trial for a Federal, State, or loca| offense; and
           J (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
              defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.


                                                                                                                                Page   I of   3
                       Case 3:18-cr-00171-SRU Document 42 Filed 04/24/19 Page 2 of 3



AO 472 (Rev. 09/l 6) Order of Detention Pending Trial

   il   B. Rebuttable Presumption Arises Under        18 U.S.C. $ 31a2(e)(3) (narcotics, firearm, other offenses): There is a
        rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
        defendant as required and the safety of the community because there is probable cause to believe that the defendant
        committed one or more of the following offenses:
            fl (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
               Controlled Substances Act (21U.S.C. $$ S01-904), the Controlled Substances Import and Export Act (21
               U.S.C. $$ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. $$ 70501-70508);
           J (2) an offense under l8 U.S.C. $$ 924(c), 956(a), or 2332b;
            t  (3) an offense listed in 18 U.S.C. $ 2332b(g)(5)(B) for which a maximum term of imprisonment of l0 years
                  or more is prescribed;
             Í    (4) an offense under Chapter 77 of Title 18, U.S.C. (1S U.S.C. $$ 1581-1597) for which a maximum term     of
                  imprisonment of 20 years or more is prescribed; or
             il   (5) an offense involving a minor victim under 18 U.S.C. $$ 1201, 1591,2241,2242,2244(a)(l),2245,
                  2251,22s1A,2252(a)(t),2252(a)(2),2252(a)(3),2252&(a)(l),2252A(a)(2),22s2A(a)(3),2252A(a)(4),
                  2260, 2421, 2422, 2423, or 2425.


   f, C. Conclusions         Regarding Applicability of Any Presumption Established Above

             ll   The defendant has not introduced suffrcient evidence to rebut the presumption above.

                  OR

             il   The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                  presumption and the other factors discussed below, detention is warranted.

                                    Part   III   - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in l8 U.S.C. $ 31a2(g) and the information presented at the detention
hearing, the Court concludes that the defendant must be detained pending trial because the Government has proven:



   I    By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
        the safety of any other person and the community.

    D By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
        the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

         ñ Weight of evidence against the defendant is strong
         t Subject to lengtþ period of incarceration if convicted
         il Prior criminal history
         t Participation in criminal activity while on probation, parole, or supervision
         i History of violence or use of weapons
         t History of alcohol or substance abuse
         0 Lack of stable employment
         Í Lack ofstable residence
         Í Lack ofhnancially responsible sureties
         il Lack of significant community or family ties to this district
                                                                                                                        Page2of   3
                   Case 3:18-cr-00171-SRU Document 42 Filed 04/24/19 Page 3 of 3


AO 472 (Rev. 09/16) Order of Detention Pending Trial

        tr Significant family or other ties outside the United States
        tr Lack of legal status in the United States
        [1   Subject to removal or deportation after serving any period of incarceration
        I    Prior failure to appear in court as ordered
        il   Prior attempt(s) to evade law enforcement
        t    Use of alias(es) or false documents
        D    Background information unknown or unverifìed
        û    Prior violations ofprobation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION




                                                               .{-f^ l"> c.-*^i   \- 4      +"   ,[

                                                                   ¿U,*.^. ul-(^\^*/(*




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attomey General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court                                            /s/ William I. Garfinkel

Date:                  Y      7t¿
                                                                              United              Judge




                                                                                                                     Page 3   of   3
